309 S.W.3d 877 (2010)
Larry HOWARD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93293.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Jo Ann Rotermund, Assistant Public Defender, Public Defenders Office of State Courts Administrator, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 249 S.W.3d 254.

ORDER
PER CURIAM.
Larry Howard (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 29.15 without an evidentiary hearing. Movant was convicted of one count of second-degree trafficking, in violation of Section 195.223,[1] for which Movant had been sentenced to thirteen years' imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all statutory references are to RSMo 2000.